DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 5 October, 2022.
Claims 1, 6, 7, 11 and 15 – 19 have been amended.
Claims 4 and 5 have been cancelled.
Claims 1 – 3 and 6 - 19 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is independent. Claim 1 recites:
A method for selecting a cancer treatment, the method comprising:
obtaining a biological sample containing cancer cells from a patient;
identifying, in silico, a therapeutic that meets predetermined criteria relating to one or more selected from the group of toxicology, efficacy, pharmacokinetics, side-effects, drug interactions, patient compliance, and cost;
contacting the cancer cells with the identified therapeutic and measuring the mass accumulation rate of the contacted cancer cells to determine the efficacy of the identified therapeutic; and
where the efficacy is above a threshold, selecting the identified therapeutic for treating cancer in the patient. 
Claims 1 – 3 and 6 - 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a method which is included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea including:  
identifying a therapeutic that meets predetermined criteria relating to one or more selected from the group of toxicology, efficacy, pharmacokinetics, side-effects, drug interactions, patient compliance, and cost;
determine efficacy of the identified therapeutic; and 
where the efficacy is above a threshold, selecting the identified therapeutic for treating cancer in the patient.  
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that identifying therapeutics that meet predetermined criteria includes accessing a database of drug information and comparing the drug information to the predetermined criteria. The efficacy of the identified therapeutics is “related” a mass accumulation rate. For example, a therapeutic may be determined to be effective if there is “no mass accumulation” (0005, 0062). Judging a therapeutic’s efficacy based on a mass accumulation rate are observations that can be made in the human mind. Similarly, selecting a therapeutic for treatment includes comparing a therapeutics’ efficacy to a threshold. Comparing information is a process that, except for generic computer implementation steps, can be performed in the human mind. As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A PRONG TWO
The claims recite limitations that include additional elements beyond those that encompass the abstract idea above including:
identifying, in silico, a therapeutic that meets predetermined criteria;
obtaining a biological sample containing cancer cells from a patient; contacting the cancer cells with the identified therapeutic and measuring the mass accumulation rate of the contacted cancer cells;
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements integrate the abstract idea into a practical application when they: encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; when they use the abstract idea with a particular machine or manufacture that is integral to the claim; when they transform an article to a different state or thing; or when they recite meaningful limitations beyond linking the abstract idea to a particular technological environment. The additional limitations do not integrate the abstract idea into a practical application when they merely serve to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
Identifying a therapeutic “in silico” merely invokes a computer at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a generic computer, as described in the specification, and generally link the abstract idea to a particular technological environment. Obtaining a patient sample containing cancer cells from a patient; contacting the cancer cells with the identified therapeutic and measuring the mass accumulation rate of the contacted cancer cells using conventional techniques as described in the specification are insignificant extra-solution activity – i.e. a data gathering step. For example, the specification discloses that the mass accumulation rate of cancer cells is measured by a microfluidic platform identified as a “suspended microchannel resonator (SMR)” (0046, 0055); and that such devices are known in the art (0064). Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract therapeutic selection process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract identification process. Obtaining samples and performing assays to measure mass accumulation of cancer cells are conventional techniques. For example, the specification discloses that collecting and isolating cancer cells for further processing are performed using techniques that are well known in the art. Similarly, in vitro assays to determine a therapeutic’s effectiveness are disclosed as being well known in the art (0011 as published). The disclosure of these techniques expressly indicates that they are well-known in the art. 
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. in silico). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. For example the computer is disclosed at a high level of generality and is construed as a generic computer. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of patient and criteria (2, 3); type of sample (8 – 10); time frame for performing assay (17 - 19); those that recite additional abstract ideas including: collecting and analyzing cells for a biomarker (11 – 13); categorizing treatments with respect to cancer type (14); those that recite well-understood, routine and conventional activity or computer functions including: recording results in a database (15 - 16); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea including: isolating cells before measuring (7); using an SMR (6). The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 and 15 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ligon, Keith, L.: (WO 2020/102595 A1) in view of Montano: (US PGPUB 2015/0285789 A1) in view of Van Hoff et al.: (US PGPUB 2010/0304989 A1).
CLAIM 1
Ligon discloses a method for identifying a treatment for a patient with cancer that includes the following limitations:
A method for selecting a cancer treatment; (Ligon 0004);
the method comprising:
obtaining a biological sample containing cancer cells from a patient; (Ligon 0038, 0053);
contacting the cancer cells with the identified therapeutic and measuring the mass accumulation rate of the contacted cancer cells to determine the efficacy of the identified therapeutic; (Ligon 0005, 0018, 0034, 0036, 0042, 0050, 0053, 0058, 0061).
Ligon discloses a method for determining treatment responses in cancer cells that includes obtaining a biological sample containing cancer cells from a patient using techniques well-known in the art. Cancer cells are isolated and contacted with various therapeutic agents by flowing the cells through a suspended microchannel resonator (SMR) device. The SMR measured mass accumulation rate (MAR) is used to evaluate responsiveness, impact, sensitivity or effectiveness (i.e. efficacy) of the therapeutic agent on the cancer cells. MAR/Efficacy is compared to an appropriate standard such as a pre-determined value to identify an effective therapeutic agent, which is then administered to the patient. 
With respect to the following limitation:
where the efficacy is above a threshold, selecting the identified therapeutic for treating cancer in the patient; (Montano Abstract, 0022).
Ligon discloses screening a therapeutic agents for treating cancer patients by determining efficacy based on a measured MAR, and comparing the efficacy to a standard value, such as a predetermined value, to identify an effective therapy, which is then administered to the patient. While one of ordinary skill may reasonably construe the standard or predetermined value taught by Ligon to be equivalent to the recited threshold, Ligon does not expressly recite “efficacy above a threshold”. Montano discloses a personalized treatment system that includes measuring the efficacy of various test compositions or agents by applying the composition to patient cells to obtain a change in a measured cell growth, used as a measure of efficacy. Any composition or agent with an efficacy above a predetermined threshold is selected for administration to the patient. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the treatment identification system of Ligon so as to have included selecting a treatment for administration to the patient that has an efficacy above a threshold, in accordance with the teaching of Montano, in order to identify the treatment with a minimum efficacy for the particular patient.
With respect to the following limitations:
identifying, in silico, a therapeutic that meets predetermined criteria relating to one or more selected from the group of toxicology, efficacy, pharmacokinetics, side-effects, drug interactions, patient compliance, and cost; (Van Hoff 0007, 0008, 0021, 0022, 0024, 0050, 0052, 0053).
Ligon discloses screening different therapeutic agents for treating cancer patients, but does not disclose how the therapeutic agents are selected for screening. Van Hoff discloses a method for identifying a candidate treatment for a cancer patient based on the efficacy of the various candidate treatments against known cancer cells that are overexpressed or under expressed in IHC and microarray expression profiles; and that are not contraindicated. Van Hoff identifies a prioritized list of treatments that meets a one or more criteria including efficacy, prior treatments, side-effects, availability, cost, drug interactions (i.e. contraindications) and other factors considered by a treating physician. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the therapeutic agent screening system of Ligon so as to have included selecting therapeutic agents for further testing based on criteria, in accordance with the teaching of Van Hoff, in order to make the MAR testing more efficient (i.e. fewer agents to test).
CLAIM 2
The combination of Ligon/Montano/Van Hoff discloses the limitations above relative to Claim 1. Additionally, Van Hoff discloses the following limitations:
wherein the biological sample is from a patient having received a prior therapy for cancer; (Ligon 0039).
	Ligon discloses untreated patients.
CLAIM 6 - 10
The combination of Ligon/Montano/Van Hoff discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein the mass accumulation rate is measured using at least one suspended microchannel resonator; (Ligon 0042, 0043, 0058); - Ligon discloses SMR devices measuring MAR.
isolating individual, live cells, from the biological sample before measuring the mass accumulation rate of the individual, live cells; (Ligon 0005, 0006);
wherein the biological sample comprises a tissue sample; (Ligon 0038);
wherein the tissue sample is a biopsy sample; (Ligon 0038);
where the biopsy sample is obtained by fine needle biopsy; (Ligon 0038).
Ligon discloses isolating cells from a tissue sample using fine needle biopsy techniques. With respect to the following limitation:
the biopsy sample comprises less than 50,000 cancer cells; (Ligon 0003).
Ligon discloses that biopsy samples yield a limited number of cells of interest which reasonably includes a population of less than 50,000 cells.
CLAIM 11 - 13
The combination of Ligon/Montano/Van Hoff discloses the limitations above relative to Claim 7. Additionally, Ligon discloses the following limitations:
further comprising collecting one or more of the live cells after measuring the mass accumulation rate; analyzing the collected one or more cells for a cancer biomarker; wherein the analyzing step comprises extracting nucleic acid or protein from the collected one or more cells and performing a biomarker assay on the extracted nucleic acid or protein to identify a cancer biomarker; (Ligon 0133). 
Ligon discloses multiple detections, performed serially on the same cell (0005). This reasonably encompasses collecting live cells for another test after the mass accumulation measurement is made. Ligon further discloses that after measuring MAR, the cell can be analyzed relative to a more complete genomic background, which inherently includes the recited steps.
CLAIM 14
The combination of Ligon/Montano/Van Hoff discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein said identifying step comprises categorizing treatments with respect to cancer type; (Ligon 0054).
Ligon discloses identifying cancer treatments (i.e. reagents) for any number of cancer types from 10 to 100 types.
CLAIMS 17 - 19
The combination of Ligon/Montano/Van Hoff discloses the limitations above relative to Claim 1. Additionally, Ligon discloses the following limitations:
wherein measuring the mass accumulation rate is performed within about 48 hours after obtaining the biological sample; wherein measuring the mass accumulation rate is performed within about 24 hours after obtaining the biological sample; wherein measuring the mass accumulation rate is performed within about 6 hours after obtaining the biological sample; (Ligon 0011, 0069).
Ligon discloses performing an assay at a range of times after obtaining a sample including from 1 hour to 1 month, 1 day to 1 week, and 1, 6, 24, 48, 72, 96 hours, as well as periods of hole and part weeks. Any time maybe considered an obvious design choice. 
CLAIMS 15 and 16
The combination of Ligon/Montano/Van Hoff discloses the limitations above relative to Claim 1. Additionally, Van Hoff discloses the following limitations:
recording, in a database, one or more of the mass accumulation rate, functional feature measurement, the therapeutic, the predetermined criteria, patient data, and patient response to the therapeutic; updating one or more of the group consisting of the toxicology, the efficacy, the pharmacokinetics, and the cost of the therapeutic with information from the database; (Van Hoff 0208, 0209, 0212, 0221, 0226).
Ligon does not disclose recording data. Van Hoff discloses a database for storing and updating results. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the therapeutic agent screening system of Ligon so as to have included storing and updating various data, in accordance with the teaching of Van Hoff, in order to allow retrospective analysis.
CLAIM 3	
The combination of Ligon/Montano/Van Hoff discloses the limitations above relative to Claim 1. Additionally, Van Hoff discloses the following limitations:
wherein the predetermined criteria further comprises the prior therapy the patient has received; (Van Hoff 0024).
Ligon discloses measuring MAR for multiple anti-cancer reagents, but does not disclose how the candidates are selected or eliminated. Van Hoff discloses selecting a treatment for subject that have been, or have not been treated, and when a prior treatment is no longer effective. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the therapeutic agent screening system of Ligon so as to have included testing or not testing a prior treatment based on efficacy, in accordance with the teaching of Van Hoff, in order to eliminate treatments that have not been effective.
Response to Arguments
Applicant's arguments filed 5 October, 2022 have been fully considered but they are not persuasive.
The U.S.C. 101 Rejection
Applicant argues that the MPEP (2106.04(a)(2)III) explains that “claims do not recite a mental process when they include a limitation that cannot ‘practically be performed in the human mind’”. This is an incorrect statement of the MPEP. Rather the MPEP states: “Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind”. Applicant’s interpretation means that a claim with any single limitation that cannot be performed mentally is not subject to an abstract idea rejection. The MPEP makes it clear that a claim that includes a limitation that can be performed mentally may be subject to an abstract idea rejection. Here, the sampling and MAR measurement are data gathering steps for the later recited efficacy determination and thresholding steps. Using a SMR to measure Mar of cancer cells contacted with various therapeutics has been known since 2016, and is construed as being a conventional technique.
The U.S.C. 103 Rejection
Applicant argues that the art of record fails to teach or suggest using MAR. Examiner agrees. However, on further search and consideration, a new grounds of rejection in view of Ligon and Montano is made herein. Marx and Manalis are no longer relied on. Applicant asserts that using MAR to provide a direct indication of a drug’s effect on cancer was “discovered by the present Inventors”. The prior art identified herein appears to contradict that assertion.
With respect to Van Hoff, Examiner notes that this reference was relied on (and still is relied on) to teach identifying possible candidate treatments for cancer by profiling proteins and genes of the patient, and uses a rules database to generating a prioritized list of candidate treatments based on a mapping of treatments whose efficacy is known against cancer cells that share a protein or gene expression profile with the patient, and contraindications. It would be obvious to screen possible treatments based on efficacy and contraindications prior to measuring MAR in a SMR as taught by Ligon, in order to make further testing of candidate treatments more efficient. Van Hoff does not use molecular approaches to screen treatments for efficacy. Efficacy is pre-determined. Candidate drugs are selected because they have a known efficacy for cancer cells that share the molecular profile with the patient. However, this does not encompass further testing of candidates to identify the most effective treatments. 
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2020/0225239 A1 to Weinstock et al. discloses determining efficacy of various therapeutics by measuring functional cancer biomarkers including mass accumulation rate. Weinstock et al. was filed on the same date as the present application.
“Supporting mass accumulation rate (MAR) as a predictive biomarker in multiple myeloma” – a clinical trial to study mass accumulation rate as a biomarker of patient response to a treatment regimen; 12/17/2018; Clinical Trials.gov.
“Drug sensitivity of single cancer cells is predicted by changes in mass accumulation rate”; Stevens et al. 10 October, 2016; Nat Biotechnol. Teaches measuring mass accumulation rate of single cancer cells in a SMR to determine the response of the cancer cells to cancer therapeutics.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                               
Date: 14 November, 2022